DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/16/2021 has been entered. Claim 2 has been canceled. Claims 15 has been added. Claims 1 and 3-14 have been amended. Claims 1 and 3-15 are pending.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20160180782 teaches an image display device including a front LCD panel and a rear LCD panel overlapping each other includes: an LCD controller signal-processing an RGB image and supplying the signal-processed RGB image to the front LCD panel; and an LV controller generating a black-and-white image having a luminance value adjusted by a pixel by signal-processing the RGB image and supplying the black-and-white image to the rear LCD panel. 
Prior arts fail to disclose or suggest a display panel in which a display image is generated by light passing through a rear liquid crystal cell and a front liquid crystal cell configured to detect a maximum value of the input image signal; set a limit value to a value based on the detected maximum value;  perform a process of limiting a value of the rear image signal generated by the gradation value conversion to the limit value that is set based on the detected maximum value, 
Claim 1, prior arts fail to disclose or suggest an image processing device, comprising: circuitry configured to perform a gradation value conversion on an input image signal, which is an image signal for a display panel in which a display image is generated by light passing through a rear liquid crystal cell and a front liquid crystal cell, so as to generate a rear image signal for the rear liquid crystal cell; detect a maximum value of the input image signal; set a limit value to a value based on the detected maximum value; and  perform a process of limiting a value of the rear image signal generated by the gradation value conversion to the limit value that is set based on the detected maximum value.
Claim 13, prior arts fail to disclose or suggest a display device, comprising: a display panel in which a display image is generated by light passing through a rear liquid crystal cell and a front liquid crystal cell; and circuitry configured to  perform a gradation value conversion on an input image signal, which is an image signal for the display panel, so as to generate a rear image signal for the rear liquid crystal cell; detect a maximum value of the input image signal; set a limit value to a value based on the detected maximum value;  perform a process of limiting a value of the rear image signal generated by the gradation value conversion to the limit value that is set based on the detected maximum value, and5Application No. 17/045,899Reply to Office Action of September 1, 2021 perform a calculation process using the rear image signal on the input image signal to generate a front image signal for the front liquid crystal cell.
Claim 14, prior arts fail to disclose or suggest an image processing method, performed by an image processing device, the method comprising: performing a gradation value conversion on an input image signal, which is an image signal for a display panel in which a display image is generated by light passing through a rear liquid crystal cell and a front liquid crystal cell, so as to generate a rear image signal for the rear liquid crystal cell; detecting a maximum value of the input image signal; setting a limit value to a value based on the detected maximum value and performing a process of limiting a value of the rear image signal generated by the gradation value conversion to the limit value that is set based on the detected maximum value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/07/2022